Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 19 March 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam 19 March 178[4]
        
        We have the pleasure to advice your Excellency that the Loan is So far advanced, that all the drafts will be payed, and we hope in course of time to compleat the whole sum of 2 millions.
        Mrs. de Neufville & Son have applyed to us for the payment of coupons of the loan opened at their House formerly consisting in
          
            
              7 
              coupons of 
              Septr. 1782 at ƒ25
              ƒ175  —
            
            
              7
               dito
              March 1783
               175 —
            
            
              
              
              
              ƒ350: —
            
            
              
              
              postage of letters
                 4:10
            
            
              
              
              
              ƒ354:10 —
            
          
they had payed in that time, we take the liberty to desire your Excellency to inform us, if we have to pay the same to be charged to the acct of the United States of America.
        We have the honour to remain with great esteem / Sir / Your Excellency’s most / Humb & Obedt: Servants
        
          Wilhem & Jan WillinkNichs. & Jacob van Staphorstde la Lande & fynje
        
      